Citation Nr: 1118969	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-24 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD) and/or hiatal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from June 1971 to March 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

A hearing before the undersigned Veterans Law Judge was held at the RO in April 2006.  The hearing transcript has been associated with the claims file.

In June 2007, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of an increased rating for a psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2011 written brief presentation.  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A hiatal hernia and/or GERD did not onset in service and is not causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for hiatal hernia and/or GERD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in October 2004 and August 2007, and the claim was readjudicated in an August 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an examination which is adequate for adjudicative purposes (a medical history was elicited, records were reviewed when available, and the proper testing was conducted), obtained a medical opinion as to the etiology of the hiatal hernia and GERD which includes detailed rationale, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the June 2007 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board acknowledges that the 2008 examiner did not review the claims file prior to conducting his examination, as instructed in the June 2007 Board decision.  The Board finds no prejudice resulted, however, because the examiner subsequently reviewed the claims file and issued an addendum opinion based on his examination and review of the file.  Thus, the Board finds that no further action is needed with regard to the previous remand instructions.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection for gastrointestinal disorder, diagnosed as hiatal hernia with GERD.  He claims the condition onset during service and existed continuously from service to the present.  See, e.g., April 2006 hearing transcript.  

A November 1972 service treatment record reflects the Veteran's history of gastrointestinal upset.  The record indicates that the Veteran was provided Maalox and advised to take it every four to six hours, as the occasion required.  Subsequent medical records, including the February 1973 separation examination, reflect no additional complaints involving the gastrointestinal system, and the February 1973 separation examination reflects normal clinical findings for the abdomen and viscera.  

A February 1973 UAMS treatment record reflects the Veteran's negative history as to any gastrointestinal complaints.  

An October 1974 VA treatment record reflects the Veteran's history of several episodes of right anterior chest discomfort, which lasted between five seconds and five minutes, for the previous two days.  He was diagnosed with chest pain.  

A February 1978 UAMS treatment record reflects the Veteran's negative history as to gastrointestinal complaints.  

A December 1978 VA treatment record reflects the Veteran's one-to-two month history of difficulty swallowing and upper chest pain.  The Veteran also reported that he had vomited undigested food one or two times since the aforementioned symptoms had onset and that he had the intermittent sensation of a knot in his throat.  After examination, the Veteran was diagnosed with probable alcoholic esophagitis.  In February 1979, the Veteran presented for treatment with the same history:  he reported problems swallowing and some abdominal pain, which he indicated had onset approximately two to three months earlier.  The Veteran reported that his symptoms were better but not resolved.  A gastrointestinal (GI) study was done which revealed a hiatal hernia with significant reflux.  See February 1979 VA treatment records.  

Subsequent medical records reflect intermittent gastrointestinal complaints and additional diagnoses of hiatal hernia and GERD.  See, e.g., August 1982 and April 2005 VA treatment records, August 1999, February 2001, and February 2003 St. Vincent's Family Clinic treatment record. 

The report of a November 2008 VA examination conducted pursuant to the Board's remand instructions reflects the Veteran's history that he first noticed the onset of reflux symptoms during service, at which time he was treated with antacids which resulted in an improvement of the symptoms.  The Veteran indicated that he continued to have symptoms over the years.  The examiner noted that an esophagogastroduodenoscopy demonstrated evidence of a hiatal hernia in 2001.  After examination, the examiner diagnosed the Veteran with hiatal hernia with GERD.  The examiner then provided an addendum after reviewing the claims file.  The examiner noted that there was a single entry for non-specified gastrointestinal upset in 1972 which was treated with antacids and that the follow-up examination in 1973 was normal without any gastrointestinal related complaints.  The examiner also noted that the Veteran complained of chest pain and dysphagia in 1978 for one to two months, that an upper GI study in 1979 revealed evidence of acid reflux and hiatal hernia, and that the findings of hiatal hernia and acid reflux were confirmed on follow-up GI in 1982.  Based on review of claims file, the examiner found the diagnoses of hiatal hernia and GERD were warranted.  The examiner reported that the Veteran's GERD could very well be related to the hiatal hernia because hiatal hernias due tend to cause acid reflux due to structural abnormalities at the gastroesophageal junction.  However, the examiner believed the hiatal hernia was likely developmental and occurred over time, which happened with the aging process.  The examiner reported that he did not feel that the claims file rendered evidence of an acid reflux condition during service.  Thus, it was his opinion that it was less likely than not that the single episode of gastrointestinal upset would be attributed to hiatal hernia and GERD.  The examiner explained that there was only a single entry and nonspecific complaints which was treated accordingly and that there was no evidence of chronicity and the upset seemed to resolve itself.  The examiner added that the first confirmed evidence of acid reflux appeared to be in the late 1970s long after discharge from service.  Thus, the examiner did not find sufficient evidence that the Veteran had acid reflux during service; rather, the medical evidence suggested the condition onset at a later date in the late 1970s.  

After review of the evidence, the Board finds service connection is not warranted as the evidence does not suggest that the currently diagnosed hiatal hernia and/or GERD onset in service or is causally related to service.  The evidence, namely the service treatment records and Veteran's competent histories, indicates that the Veteran had an episode of gastrointestinal upset during service; however, the competent and probative evidence does not suggest that a chronic gastrointestinal disorder onset in service or existed continuously since service.  The service treatment and examination records only depict one complaint of gastrointestinal upset, the Veteran denied any gastrointestinal complaints in February 1973, and the first post-service evidence suggestive of a gastrointestinal disorder dates more than 5 years after the Veteran's separation from service.  Time elapsed between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran reported intermittent chest pain in 1974, approximately one year after separation.  However, the evidence does not reflect any histories or findings attributing this history to the subsequently diagnosed hiatal hernia and GERD and based on the length of time between this history and the initial diagnosis of a gastrointestinal disorder and the Veteran's subsequent indication that the chronic gastrointestinal complaints onset in approximately September 1978, the Board finds the history of chest pain does not suggest that a chronic gastrointestinal disorder onset in 1974.  Moreover, even if the history were interpreted as evidence that a chronic gastrointestinal disorder onset in 1974, the evidence still does not indicate that a chronic gastrointestinal disorder onset during service, as discussed above.  

The Board notes that the Veteran has reported that he has had gastrointestinal symptoms since the initial treatment in November 1972.  Although the Veteran is competent to report his symptomatic history, the Board finds this history of continuous symptomatology service is less credible and carries less probative value than the evidence of a lapse in symptoms during and after service.  Specifically, based on the negative histories of gastrointestinal complaints in February 1973 and February 1978 and the histories that the symptoms onset in approximately September/October 1978 at the time of the initial treatment and diagnosis, the Board finds that the Veteran did not have chronic or persistent gastrointestinal symptoms during or since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Rucker, 10 Vet. App. at 73; Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  In short, the Board finds that although gastrointestinal upset occurred during service, the episode of gastrointestinal upset was not the result of a chronic disorder but was the result of distinct and acute incident.  

Furthermore, the evidence does not include any probative medical findings suggestive of a causal relationship between the hiatal hernia and/or GERD and service, though it does include a highly probative opinion from a VA examiner that the currently diagnosed hiatal hernia with GERD was not incurred in service and was not caused by service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).  Thus, due to the lack of probative evidence suggesting that a chronic gastrointestinal disorder onset in service or is causally related to service or a service-connected disability, service connection is not warranted and the claim is denied.  

ORDER

Service connection for a hiatal hernia and/or GERD is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


